IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,849-02


EX PARTE SETH LEE LUNA, AKA JAMES MASON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 02CR3026 IN THE 405TH DISTRICT COURT

FROM GALVESTON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of retaliation and
sentenced to five years' imprisonment. He did not appeal his conviction. 
	Applicant contends, among other things, that trial counsel rendered ineffective assistance. 
The trial court made findings of fact and conclusions of law and recommended that this Court deny
relief. 
	 In an affidavit he prepared in response to Applicant's claims, trial counsel explained that
Applicant was either unwilling or unable to pay for a trial. This failure to pay for a trial was
apparently why trial counsel did not take Applicant's case to trial. This was not a strategic decision;
it was an economic one that did not reflect reasonable professional judgment. See Ex parte Briggs,
187 S.W.3d 458, 468-69 (Tex. Crim. App. 2005).      
	Nevertheless, based on the trial court's findings of fact and our own independent review of
the record, we conclude that Applicant has failed to establish prejudice and that his claims are
without merit. Accordingly, this application is denied. 

Filed: March 25, 2009
Do not publish